DETAILED ACTION
This office action is responsive to the supplemental amendment filed 7/7/2021.  As directed, claims 1, 7, 8, 12, 13, and 16 have been amended, claims 24-53 have been added,  and claims 2-6, 9, 10, 14, 15, and 17-23 have been canceled.  Claims 1, 7, 8, 11-13, 16, 24-42, and 48-53 have been withdrawn.  Claims 1, 7, 8, 11-13, 16, and 24-53 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 7/22/2020 is acknowledged.  Claims 1, 7, 8, 11-13, 16, 24-42, and 48-53 have been withdrawn from further consideration as being drawn to a nonelected species.  
In addition, newly submitted claims 1, 7, 8, 11-13, 16, 24-42, and 48-53 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:  The claims are directed to a heating unit radially disposed from the hollow member (i.e. fig. 9) of Species III and thus are not readable on the vaporization element of elected Species II which includes a heating element disposed proximate the first end of the hollow member 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1, 7, 8, 11-13, 16, 24-42, and 48-53 are withdrawn from 

Drawings
The drawings were received on 7/7/2021.  These drawings are acceptable.

Claim Interpretation




The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting unit for securing” in claim 43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 43, “from the sides” on page 14 line 19 lacks antecedent basis.  In addition, “from the sides as a phyto material contact surface” on lines 19-20 is unclear.  It is unclear what is being claimed.   Also, “the second side” on page 15 line 4 lacks antecedent basis.
Regarding claim 47, “for support phyto material” on line 3 is unclear since phto material is previously claimed (see claim 43).  Thus it is unclear whether the same or a different phyto material is being referenced.   In addition it appears “support” should be recited as --supporting-- for grammatical purposes.
Claims 44-46 are rejected for their dependency on a rejected claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gross (4,133,318) in view of Culligan (10,561,804).
Regarding claim 1, Gross discloses a vaporization device (figs 7 and 8) for vaporizing phyto material, the vaporization device being fluidly engageable with a vapor processing device (51) having an input port (side inlet) and an inhalation aperture (46) with a processing device fluid pathway (passageway) formed between the input port (side inlet) and the inhalation aperture (46), the vaporization device comprising: a hollow member (53) extending from a first end (top) to a second end (bottom) opposite the first end, the hollow member (53) defining a vaporization element fluid pathway from a vapor inlet (top opening) positioned at the first end to a vapor outlet (bottom opening) positioned at the second end (bottom), wherein the hollow member (53)  is engageable with the vapor processing device (51) input port (side inlet); a vaporization element comprising: a vaporization section (54)  having a first curved inner wall surface (as shown, unit 54 has an annular shape with peripheral inner wall surfaces) and a first curved outer wall surface (as shown, unit 54 has an annular shape with peripheral exterior wall surfaces), the vaporization section (54) having a vaporization section first end (top end) and a vaporization section second end (bottom end) opposite the vaporization section first end (top end) with the first curved outer wall surface (peripheral exterior wall surfaces) extending from the first end to the second end (as shown the exterior wall surface extends the height of the unit 54 from the top end to the bottom end), wherein the vaporization section (54) defines a vaporization section volume (unit 54 interior volume) bounded by the first curved inner wall surface (inner wall surface), the first curved outer wall surface (exterior wall surface), the vaporization section first end (top end) and the vaporization section second end (bottom end) (as 
Gross discloses a control circuit (circuit for switch 29) connected to a power source (26) via a an electrical connector (24) wherein the control circuit (29) is configured to controllably provide electrical power from the electrical power source (26) to the heating unit (14, 28) and thermal energy (heat) from the electrical heating unit (14) is transmittable through the phyto material contact element (15) from the second side (i.e. exterior side) of the phyto material contact element (15) to the phyto material surface (i.e. interior holding portion of the bowl) to  heat the phyto material contact surface (15) to a predefined vaporization temperature (on temperature) whereby when phyto material is positioned on the phyto material contact surface a vapor is emitted (col. 4 lines 30-40) and the vapor is propogatable from the vapor inlet positioned at the first end to the vapor outlet through the vapor processing device fluid pathway (pathway of chamber 51) to the inhalation aperture (col. 4 lines 33-41) but does not specifically disclose the support unit includes the power source and circuit and is removably mountable to 
Regarding claim 44, Gross discloses the heating element (14) comprises an annular heating element (as shown in fig. 3, the heating plug 14 is annular have round sidewalls).
Regarding claim 45, Gross discloses the annular heating element (14) comprises an annular cup (as shown, the heater holds a wire 22 in a curved space on the upper surface as thereby is a cup being able to hold elements).
Regarding claim 46, Gross discloses the heating element (14) comprises a circular cup heating element 14 (as shown the heating element 14 is a circular cup 14 having an annular upper surface for holding wire 22).
Regarding claim 47, Gross discloses the circular cup heating element (14) comprises a partially perforated (i.e. openings 45) phyto material holder portion (40) for support phyto .

Terminal Disclaimer
The terminal disclaimer filed on 2/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,537,690 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive. 
Applicant argue son page 24 1st paragraph through page 27 1st paragraph that Gross does not teach a phyto material contact surface wherein thermal energy can extend through the walls of the surface and the bowl of Gross is bottomless.  Examiner respectfully disagrees.  The bowl (15) of Greoss is described as a bowl for holding wherein ashes can be cleaned from the bowl (col.3 lines 20-30, col. 4 lines 14-20).  As shown, the bowl 15 has a bottom which rests on top of element 14.  Further, the heater is able to vaporize phyto materials because they can also burn from the heater.  Thus Gross teaches this limitation as claimed.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/LaToya M Louis/            Primary Examiner, Art Unit 3785